

Exhibit 10.26
NOBLE ENERGY, INC.
1992 STOCK OPTION AND RESTRICTED STOCK PLAN


2013 RESTRICTED STOCK AGREEMENT
[3-YEAR TIME VESTED]


THIS AGREEMENT, made and entered into as of the _____ day of ____________, 2013,
by and between NOBLE ENERGY, INC., a Delaware corporation (the “Company”), and
_________________________ (“Employee”),


WITNESSETH THAT:


WHEREAS, the Compensation, Benefits and Stock Option Committee of the Company’s
Board of Directors (the “Committee”), acting under the Company’s 1992 Stock
Option and Restricted Stock Plan as amended and restated effective April 26,
2011 (the “Plan”), has the authority to award restricted shares of the common
stock of the Company to certain employees of the Company or an Affiliate; and
WHEREAS, pursuant to the Plan the Committee has determined to make such an award
to Employee on the terms and conditions and subject to the restrictions set
forth in the Plan and this Agreement, and Employee desires to accept such award;
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
1.Restricted Stock Award. On the terms and conditions and subject to the
restrictions, including forfeiture, hereinafter set forth, the Company hereby
awards to Employee, and Employee hereby accepts, a restricted stock award (the
“Award”) of __________ shares (the “Restricted Shares”) of common stock, par
value $0.01 share, of the Company. The Award is made effective as of
_______________, 2013 (the “Effective Date”). The Restricted Shares shall be
issued in book-entry or stock certificate form in the name of Employee as of the
Effective Date and delivered to Employee on the Effective Date or as soon
thereafter as practicable. Employee shall take all such action as may be
requested by the Company to cause the Restricted Shares to be deposited with the
Company, together with any executed stock powers and/or other instruments of
transfer reasonably requested by the Company, to be held by the Company in
escrow for Employee’s benefit until such time as the Restricted Shares are
either forfeited by Employee to the Company or the restrictions thereon
terminate as set forth in this Agreement.
2.Vesting and Forfeiture.
(a)    Until the third anniversary of the Effective Date, (i) the Restricted
Shares shall be subject to being forfeited by Employee to the Company as
provided in this Agreement, and (ii) Employee may not sell, assign, transfer,
discount, exchange, pledge or

1



--------------------------------------------------------------------------------



otherwise encumber or dispose of any of the Restricted Shares unless the
restrictions applicable to such shares have terminated in accordance with the
provisions of this Agreement or the Plan.
(b)    If Employee remains employed by the Company or an Affiliate until:
(1)    the first anniversary of the Effective Date, then on such anniversary
date 20% of the Restricted Shares (or if such percentage results in a number of
shares that includes a fraction, then the next lower whole number of shares)
shall become nonforfeitable and the other restrictions applicable hereunder to
such shares shall terminate;
(2)    the second anniversary of the Effective Date, then on such anniversary
date an additional 30% of the Restricted Shares (or if such percentage results
in a number of shares that includes a fraction, then the next lower whole number
of shares) shall become nonforfeitable and the other restrictions applicable
hereunder to such shares shall terminate; and
(3)    the third anniversary of the Effective Date, then on such anniversary
date the remainder of the Restricted Shares shall become nonforfeitable and the
other restrictions applicable hereunder to such shares shall terminate.
As soon as practicable (but in no event later than 60 days) after the
termination of the restrictions applicable hereunder to a portion of the
Restricted Shares, such portion of the Restricted Shares, together with any
dividends or other distributions with respect to such shares then being held by
the Company pursuant to the provisions of this Agreement, shall be delivered to
Employee free of such restrictions.
(c)    If Employee’s employment with the Company or an Affiliate terminates
prior to the third anniversary of the Effective Date by reason of Employee’s
death or Disability, the restrictions applicable hereunder to all of the
Restricted Shares that are still subject to the restrictions of this Agreement
shall terminate, and as soon as practicable (but in no event later than 60 days)
after such termination of employment the Restricted Shares, together with any
dividends or other distributions with respect to such shares then being held by
the Company pursuant to the provisions of this Agreement, shall be delivered to
Employee (or in the event of Employee’s death, to Employee’s estate) free of
such restrictions. If Employee’s employment with the Company or an Affiliate
terminates prior to the third anniversary of the Effective Date for any reason
other than Employee’s death or Disability, then on the date of such termination
of employment all of the Restricted Shares that are still subject to the
restrictions of this Agreement shall be forfeited by Employee and transferred to
the Company at no cost to the Company.
(d)    If a Change in Control (as defined in Section 2(f) hereof) occurs prior
to the third anniversary of the Effective Date and while Employee is employed by
the Company or an Affiliate, all of the Restricted Shares that are still subject
to the restrictions of this Agreement shall become nonforfeitable and the other
restrictions applicable hereunder to

2



--------------------------------------------------------------------------------



such shares shall terminate. As soon as practicable (but in no event later than
60 days) after the termination of such restrictions the Restricted Shares
(and/or any successor securities or other property attributable to the
Restricted Shares that may result from the Change in Control), together with any
dividends or other distributions with respect to such shares then being held by
the Company pursuant to the provisions of this Agreement, shall be delivered to
Employee free of such restrictions.
(e)    For the purposes of this Agreement, transfers of employment without
interruption of service between or among the Company and its Affiliates shall
not be considered a termination of employment.
(f)    A “Change in Control” shall be deemed to have occurred for purposes of
this Agreement if:
(1)    individuals who, as of the date hereof, constitute the Board of Directors
of the Company (the “Incumbent Board”) cease for any reason to constitute at
least fifty-one percent (51%) of the Board of Directors of the Company, provided
that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s stockholders was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be, for purposes of this Agreement, considered as though such person
were a member of the Incumbent Board;
(2)    the stockholders of the Company shall approve a reorganization, merger or
consolidation, in each case, with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own outstanding voting securities
representing at least fifty-one percent (51%) of the combined voting power
entitled to vote generally in the election of directors (“Voting Securities”) of
the reorganized, merged or consolidated company;
(3)    the stockholders of the Company shall approve a liquidation or
dissolution of the Company or a sale of all or substantially all of the stock or
assets of the Company; or
(4)    any “person,” as that term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any of its subsidiaries, any employee benefit plan of the Company or
any of its subsidiaries, or any entity organized, appointed or established by
the Company for or pursuant to the terms of such a plan), together with all
“affiliates” and “associates” (as such terms are defined in Rule 12b-2 under the
Exchange Act) of such person (as well as any “Person” or “group” as those terms
are used in Sections 13(d) and 14(d) of the Exchange Act), shall become the
“beneficial owner” or “beneficial owners” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of securities of the Company
representing in the aggregate twenty-five percent (25%) or more of either (A)
the then outstanding shares of common stock, par value $0.01 per share, of the
Company (“Common Stock”) or (B) the Voting Securities of the Company, in either
such case other than solely as a result of acquisitions of such securities
directly from the Company. Without limiting the foregoing,

3



--------------------------------------------------------------------------------



a person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise has or shares the power to vote, or to
direct the voting of, or to dispose, or to direct the disposition of, Common
Stock or other Voting Securities of the Company shall be deemed the beneficial
owner of such Common Stock or Voting Securities.
Notwithstanding the foregoing, a “Change in Control” of the Company shall not be
deemed to have occurred for purposes of subparagraph (4) of this Section 2(f)
solely as the result of an acquisition of securities by the Company which, by
reducing the number of shares of Common Stock or other Voting Securities of the
Company outstanding, increases (i) the proportionate number of shares of Common
Stock beneficially owned by any person to twenty-five percent (25%) or more of
the shares of Common Stock then outstanding or (ii) the proportionate voting
power represented by the Voting Securities of the Company beneficially owned by
any person to twenty-five percent (25%) or more of the combined voting power of
all then outstanding Voting Securities; provided, however, that if any person
referred to in clause (i) or (ii) of this sentence shall thereafter become the
beneficial owner of any additional shares of Common Stock or other Voting
Securities of the Company (other than a result of a stock split, stock dividend
or similar transaction), then a Change in Control of the Company shall be deemed
to have occurred for purposes subparagraph (4) of this Section 2(f).
3.Rights as Shareholder. Subject to the provisions of this Agreement, upon the
issuance of the Restricted Shares to Employee, Employee shall become the owner
thereof for all purposes and shall have all rights as a stockholder, including
voting rights and the right to receive dividends and distributions, with respect
to the Restricted Shares. If the Company shall pay or declare a dividend or make
a distribution of any kind, whether due to a reorganization, recapitalization or
otherwise, with respect to the shares of Company common stock constituting the
Restricted Shares, then the Company shall pay or make such dividend or other
distribution with respect to the Restricted Shares; provided, however, that with
respect to any of the Restricted Shares that are still subject to the
restrictions of this Agreement, the cash, stock or other securities and other
property constituting such dividend or other distribution pertaining to such
Restricted Shares shall be held by the Company subject to the restrictions
applicable hereunder to such Restricted Shares until such Restricted Shares are
either forfeited by Employee and transferred to the Company or the restrictions
thereon terminate as set forth in this Agreement. If the Restricted Shares with
respect to which such dividend or distribution was paid or made are forfeited by
Employee pursuant to the provisions hereof, then Employee shall not be entitled
to receive such dividend or distribution and such dividend or distribution shall
likewise be forfeited and transferred to the Company. If the restrictions
applicable to the Restricted Shares with respect to which such dividend or
distribution was paid or made terminate in accordance with the provisions of
this Agreement, then Employee shall be entitled to receive such dividend or
distribution with respect to such shares, without interest, and such dividend or
distribution shall likewise be delivered to Employee.

4



--------------------------------------------------------------------------------



4.Withholding Taxes.
(a)Employee may elect, within 30 days of the Effective Date and on notice to the
Company, to realize income for federal income tax purposes equal to the fair
market value of the Restricted Shares on the Effective Date. In such event,
Employee shall make arrangements satisfactory to the Company or the appropriate
Affiliate to pay in the year of the Award any federal, state or local taxes
required to be withheld with respect to such shares. Such arrangements may
include, to the extent such arrangements are acceptable to the Company or such
Affiliate and do not provide for tax withholding in amounts in excess of the
minimum withholding requirements contemplated by SFAS 123(R), the transfer of
shares of Common Stock, other than the Restricted Shares, to the Company or such
Affiliate for application to satisfy such withholding requirements on the basis
of the Fair Market Value of such shares on the date of transfer to the Company
or such Affiliate. If Employee fails to make such payments, then any provision
of this Agreement to the contrary notwithstanding, the Company and its
Affiliates shall, to the extent permitted by law, have the right to deduct from
any payments of any kind otherwise due from the Company or an Affiliate to or
with respect to Employee, whether or not pursuant to this Agreement, or the Plan
and regardless of the form of payment, any federal, state or local taxes of any
kind required by law to be withheld with respect to the Restricted Shares.
(b)If no election is made by Employee pursuant to Section 4(a) hereof, then upon
the termination of the restrictions applicable hereunder to the Restricted
Shares, Employee (or in the event of Employee’s death, the administrator or
executor of Employee’s estate) will pay to the Company or the appropriate
Affiliate, or make arrangements satisfactory to the Company or such Affiliate
regarding payment of, any federal, state or local taxes of any kind required by
law to be withheld with respect to the Restricted Shares. Such arrangements may
include, to the extent such arrangements are acceptable to the Company or such
Affiliate and do not provide for tax withholding in amounts in excess of the
minimum withholding requirements contemplated by SFAS 123(R), the transfer of
Restricted Shares that have become nonforfeitable and no longer subject to
restrictions hereunder or other shares of Common Stock to the Company or such
Affiliate for application to satisfy such withholding requirements on the basis
of the Fair Market Value of such shares on the date of transfer to the Company
or such Affiliate. If Employee (or in the event of Employee’s death, the
administrator or executor of Employee’s estate) fails to make such payments,
then any provision of this Agreement to the contrary notwithstanding, the
Company and its Affiliates shall, to the extent permitted by law, have the right
to deduct from any payments of any kind otherwise due from the Company or an
Affiliate to or with respect to Employee, whether or not pursuant to this
Agreement, or the Plan and regardless of the form of payment, any federal, state
or local taxes of any kind required by law to be withheld with respect to the
Restricted Shares.
5.Reclassification of Shares. In case of any consolidation or merger of another
corporation into the Company in which the Company is the surviving corporation
and in which there is a reclassification or change (including the right to
receive cash or other property) of the Restricted Shares (other than a change in
par value, or from par value to no

5



--------------------------------------------------------------------------------



par value, or as a result of a subdivision or combination, but including any
change in such shares into two or more classes or series of shares), to the
extent the Committee determines that such is necessary to reflect such corporate
action, the Committee shall take such further actions, if any, as it determines
to be appropriate to provide that the Restricted Shares shall take the form of
the kind and amount of shares of stock and other securities (including those of
any new direct or indirect parent of the Company), property, cash or any
combination thereof receivable upon such consolidation or merger.
6.Effect on Employment. Nothing contained in this Agreement shall confer upon
Employee the right to continue in the employment of the Company or an Affiliate,
or affect any right which the Company or an Affiliate may have to terminate the
employment of Employee.
7.Legend. Any certificate representing the Restricted Shares shall conspicuously
set forth on the face or back thereof, in addition to any legends required by
applicable law or other agreement, a legend in substantially the following form:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THE
TERMS OF THE NOBLE ENERGY, INC. 1992 STOCK OPTION PLAN AND RESTRICTED STOCK PLAN
AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, DISCOUNTED, EXCHANGED, PLEDGED OR
OTHERWISE ENCUMBERED OR DISPOSED OF IN ANY MANNER, EXCEPT AS SET FORTH IN THE
TERMS OF THE AGREEMENT EMBODYING THE AWARD OF SUCH SHARES DATED
_________________. A COPY OF SUCH AGREEMENT IS ON FILE IN THE OFFICE OF THE
COMPANY.
8.Assignment. The Company may assign all or any portion of its rights and
obligations under this Agreement. The Award, the Restricted Shares and the
rights and obligations of Employee under this Agreement may not be sold,
assigned, transferred, discounted, exchanged, pledged or otherwise encumbered or
disposed of by Employee other than by will or the laws of descent and
distribution.
9.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of (i) the Company and its successors and assigns, and (ii) Employee, and
Employee’s heirs, devisees, executors, administrators and personal
representatives.
10.Amendment. This Agreement may be amended or terminated at any time by an
instrument in writing to such effect executed by both parties.
11.Notices. All notices required or permitted to be given or made under this
Agreement shall be in writing and shall be deemed to have been duly given or
made if (i) delivered personally, (ii) transmitted by first class registered or
certified United States mail, postage prepaid, return receipt requested, (iii)
sent by prepaid overnight courier service, or (iv) sent by telecopy or facsimile
transmission, answer back requested, to the person who is to receive it at the
address that such person has theretofore specified by written notice

6



--------------------------------------------------------------------------------



delivered in accordance herewith. Such notices shall be effective (i) if
delivered personally or sent by courier service, upon actual receipt by the
intended recipient, (ii) if mailed, upon the earlier of five days after deposit
in the mail or the date of delivery as shown by the return receipt therefor, or
(iii) if sent by telecopy or facsimile transmission, when the answer back is
received. The Company or Employee may change, at any time and from time to time,
by written notice to the other, the address that the Company or Employee had
theretofore specified for receiving notices. Until such address is changed in
accordance herewith, notices under this Agreement shall be delivered or sent (i)
to Employee at Employee’s address as set forth in the records of the Company, or
(ii) to the Company at the principal executive offices of the Company clearly
marked “Attention: Lee Robison”.
12.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without regard to its principles
of conflict of laws.
13.Severability. If any provision of this Agreement is held to be unenforceable,
this Agreement shall be considered divisible and such provision shall be deemed
inoperative to the extent it is deemed unenforceable, and in all other respects
this Agreement shall remain in full force and effect; provided, however, that if
any such provision shall be deemed to be so limited and shall be enforceable by
limitation thereof, then the provision shall be so limited and shall be
enforceable to the maximum extent permitted by applicable law.
14.Further Assurances. The parties agree to execute such additional instruments
and to take all such further action as may be reasonably necessary to carry out
the intent and purposes of this Agreement.
15.Entire Agreement. This Agreement and the Plan set forth the entire agreement
between the parties with respect to the subject matter hereof, and supersede all
prior agreements and understandings, whether written or oral, between the
parties with respect to the subject matter hereof.
16.Subject to Plan. The Award, the Restricted Shares and this Agreement are
subject to all of the terms and conditions of the Plan as amended from time to
time. In the event of any conflict between the terms and conditions of the Plan
and those set forth in this Agreement, the terms and conditions of the Plan
shall control. Capitalized terms not defined in this Agreement shall have the
meaning set forth in the Plan.
17.Counterparts. This Agreement may be executed by the parties hereto in any
number of counterparts, each of which shall be deemed an original, and all of
which shall constitute one and the same agreement.
18.Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only, do not constitute a part of this Agreement, and
shall not affect in any manner the meaning or interpretation of this Agreement.

7



--------------------------------------------------------------------------------



19.References. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.
20.Electronic Documentation. Any provision of this Agreement to the contrary
notwithstanding, provisions in this Agreement setting forth a requirement for
delivery of a written notice, agreement, consent, acknowledgement, or other
documentation in writing, including a written signature, may be satisfied by
electronic delivery of such notice, agreement, consent, acknowledgement, or
other documentation, in a manner that the Committee has prescribed or that is
otherwise acceptable to the Committee, provided that evidence of the intended
recipient’s receipt of the electronic delivery is available to the Committee and
that such delivery is not prohibited by applicable laws and regulations.
[SIGNATURE PAGE TO FOLLOW]

8



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
the date first written above.






 
 
 
NOBLE ENERGY, INC.
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 
 
 
 
 
 
 
 
Employee Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
Employee Printed Name










9



--------------------------------------------------------------------------------




STOCK POWER AND ASSIGNMENT
SEPARATE FROM CERTIFICATE




FOR VALUE RECEIVED and pursuant to that certain Noble Energy, Inc. 1992 Stock
Option and Restricted Stock Plan 2013 Restricted Stock Agreement [3-Year Time
Vested] dated as of _________________________ (the “Agreement”), the undersigned
Employee hereby sells, assigns and transfers unto Noble Energy, Inc., __________
shares of the Common Stock, $0.01 par value per share, of Noble Energy, Inc., a
Delaware corporation (the “Company”), standing in the undersigned’s name on the
books of the Company, and does hereby irrevocably constitute and appoint the
Secretary of the Company as the undersigned’s attorney-in-fact, with full power
of substitution, to transfer said stock on the books of the Company. THIS
ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT.
Dated:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EMPLOYEE:
 
 
 
 
 
 
 
 
 
 
 
Name Printed:
 
 
 
 
 
 
 
 







